Exhibit 10.3

 

LOGO [g599770g0926234734502.jpg]

FORM OF CUSTODY AGREEMENT

AGREEMENT, dated as of September     , 2018 and effective as of October 1, 2018,
by and between ProShares Trust II, a Delaware statutory trust, having its
principal office and place of business at 7501 Wisconsin Avenue, Suite 1000E,
Bethesda, MD 20814 (the “Trust”), on behalf of its series listed on Schedule II
hereto and all future series of the Trust, and The Bank of New York Mellon, a
New York corporation authorized to do a banking business, having its principal
office and place of business at 225 Liberty Street, New York, New York 10286
(“Custodian”).

W I T N E S E T H:

That for and in consideration of the mutual promises hereinafter set forth the
Trust and Custodian agree as follows:

ARTICLE I

DEFINITIONS

Whenever used in this Agreement, the following words shall have the meanings set
forth below:

1.    “Authorized Person” shall be any person duly authorized by the Trust to
execute any Certificate or to give any Oral Instruction with respect to one or
more Accounts, such persons to be designated in a Certificate annexed hereto as
Schedule I hereto or such other Certificate as may be received by Custodian from
time to time.

2.    “Book-Entry System” shall mean the Federal Reserve/Treasury book-entry
system for receiving and delivering securities, its successors and nominees.

3.    “Business Day” shall mean any day on which Custodian and relevant
Depositories are open for business.

4.    “Certificate” shall mean any notice, instruction, or other instrument in
writing, authorized or required by this Agreement to be given to Custodian,
which is actually received by Custodian by letter or facsimile transmission and
signed on behalf of the Trust by an Authorized Person or a person reasonably
believed by Custodian to be an Authorized Person.

5.    “Composite Currency Unit” shall mean the Euro or any composite currency
unit consisting of the aggregate of specified amounts of specified currencies,
as such unit may be constituted from time to time.

6.    “Custodian Affiliate” shall mean any office, branch or subsidiary of The
Bank of New York Mellon Corporation.

7.    “Depository” shall include (a) the Book-Entry System, (b) the Depository
Trust Company, (c) any other clearing agency or securities depository registered
with the Securities and Exchange Commission identified to the Trust from time to
time, and (d) the respective successors and nominees of the foregoing.



--------------------------------------------------------------------------------

8.    “Economic Sanctions Compliance Program” shall mean those programs,
policies, procedures and measures designed to ensure compliance with, and
prevent violations of, Sanctions.

9.    “Foreign Depository” shall mean (a) Euroclear, (b) Clearstream Banking,
societe anonyme, (c) each eligible securities depository, and (d) the respective
successors and nominees of the foregoing.

10.    “Instructions” shall mean communications actually received by Custodian
by S.W.I.F.T., tested telex, letter, facsimile transmission, or other method or
system specified by Custodian as available for use in connection with the
services hereunder.

11.    “Oral Instructions” shall mean verbal instructions received by Custodian
from an Authorized Person or from a person reasonably believed by Custodian to
be an Authorized Person.

12.    “Sanctions” shall mean all economic sanctions, laws, rules, regulations,
executive orders and requirements administered by any governmental authority of
the U.S. (including the U.S. Office of Foreign Assets Control), and the European
Union (including any national jurisdiction or member state thereof), in addition
to any other applicable authority with jurisdiction over the Trust.

13.    “Series” shall mean the various portfolios of the Trust listed on
Schedule II hereto and all future series of the Trust.

14.    “Securities” shall include, without limitation, any common stock and
other equity securities, bonds, debentures and other debt securities, notes,
mortgages or other obligations, and any instruments representing rights to
receive, purchase, or subscribe for the same, or representing any other rights
or interests therein (whether represented by a certificate or held in a
Depository or by a Subcustodian).

15.    “Subcustodian” shall mean a bank (including any branch thereof) or other
financial institution (other than a Foreign Depository) located outside the
U.S., which is utilized by Custodian in connection with the purchase, sale or
custody of Securities or cash hereunder and identified to the Trust from time to
time, and their respective successors and nominees.

16.    “Transfer Agent” shall mean The Bank of New York Mellon or an affiliate,
subject to a separate Transfer Agency and Service Agreement entered into between
the parties, or any successor transfer agent identified to Custodian in a
Certificate.

ARTICLE II

APPOINTMENT OF CUSTODIAN; ACCOUNTS;

REPRESENTATIONS, WARRANTIES, AND COVENANTS

1.     (a) Effective as of October 1, 2018, the Trust hereby appoints Custodian
as custodian of all Securities and cash at any time delivered to Custodian
during the term of this Agreement, and authorizes Custodian to hold Securities
in registered form in its name or the name of its nominees. Custodian hereby
accepts such appointment and agrees to establish and maintain one or more
securities accounts and cash accounts for each Series in which Custodian will
hold Securities and cash as provided herein and as reasonably required to effect
Instructions and Oral

 

- 2 -



--------------------------------------------------------------------------------

Instructions. Custodian shall maintain books and records segregating the assets
of each Series from the assets of any other Series. Such accounts (each, an
“Account”; collectively, the “Accounts”) shall be in the name of the Trust.

(b)    Custodian may from time to time establish on its books and records such
sub-accounts within each Account as an Authorized Person and Custodian may agree
upon (each a “Special Account”), and Custodian shall reflect therein such assets
as the Trust may specify in a Certificate or Instructions.

(c)    Custodian may from time to time establish pursuant to a written agreement
with and for the benefit of a broker, dealer, futures commission merchant or
other third party identified in a Certificate or Instructions such accounts on
such terms and conditions as the Trust and Custodian shall agree, and Custodian
shall transfer to such account such Securities and money as the Trust may
specify in a Certificate or Instructions.

(d)    If, pursuant to an Instruction, Custodian enters into, and becomes a
party to, an agreement with a Series and a futures commission merchant regarding
margin (a “Tri-Party Agreement”), Custodian shall perform its obligations under
such Tri-Party Agreement in accordance with the agreed-upon terms thereof.
Alternatively, Custodian may deliver Securities or cash, in accordance with an
Instruction, to a futures commission merchant for purposes of margin
requirements in accordance with Rule 17f-6 under the Investment Company Act of
1940, as amended (“1940 Act”), as if the Trust was subject to such rules.

2.    The Trust hereby represents and warrants, which representations and
warranties shall be continuing and shall be deemed to be reaffirmed upon each
delivery of a Certificate or each giving of Oral Instructions or Instructions by
the Trust, that:

(a)    The Trust is duly organized and existing under the laws of the
jurisdiction of its organization, with full power to carry on its business as
now conducted, to enter into this Agreement, and to perform its obligations
hereunder;

(b)    This Agreement has been duly authorized, executed and delivered by the
Trust, and constitutes a valid and legally binding obligation of the Trust,
enforceable in accordance with its terms;

(c)    The Trust is conducting its business in material compliance with all
applicable laws and requirements, both state and federal, and has obtained all
regulatory licenses, approvals and consents necessary to carry on its business
as now conducted;

(d)    The Trust will not knowingly use the services provided by Custodian
hereunder in any manner that is, or will result in, a violation of any law, rule
or regulation applicable to the Trust;

(e)    The Trust is fully informed of the protections and risks associated with
various methods of transmitting Instructions and Oral Instructions and
delivering Certificates to Custodian, shall, and shall cause each Authorized
Person, to safeguard and treat with extreme care any user and authorization
codes, passwords and/or authentication keys, understands that there may be more
secure methods of transmitting or delivering the same than the methods selected
by

 

- 3 -



--------------------------------------------------------------------------------

it, agrees that the security procedures (if any) to be utilized provide a
commercially reasonable degree of protection in light of its particular needs
and circumstances, and acknowledges and agrees that Instructions need not be
reviewed by Custodian, may conclusively be presumed by Custodian to have been
given by person(s) duly authorized, and may be acted upon as given;

(f)    The Trust shall impose and maintain restrictions on the destinations to
which cash may be disbursed by Instructions to ensure that each disbursement is
for a proper purpose; and

(g)    The Trust has the right to make the pledge and grant the security
interest and security entitlement to Custodian contained in Section 1 of Article
V hereof, free of any right of redemption or prior claim of any other person or
entity, such pledge and such grants shall have a first priority subject to no
setoffs, counterclaims, or other liens or grants prior to or on a parity
therewith, and it shall take such additional steps as Custodian may require to
assure such priority.

3.    Custodian hereby represents and warrants, which representations and
warranties shall be continuing and shall be deemed to be reaffirmed each day,
that:

(a)    It is duly organized and existing under the laws of the jurisdiction of
its organization, with full power to carry on its business as now conducted, to
enter into this Agreement, and to perform its obligations hereunder;

(b)    This Agreement has been duly authorized, executed and delivered by
Custodian, and constitutes a valid and legally binding obligation of Custodian,
enforceable in accordance with its terms;

(c)    It is conducting its business in substantial compliance with all
applicable laws and requirements, both state and federal;

(d)    It has obtained all regulatory licenses, approvals and consents necessary
to carry on its business as now conducted; and

(e)    It has in place and shall maintain physical, electronic and procedural
safeguards reasonably designed to protect the availability, security,
confidentiality and integrity of, and to prevent unauthorized access to or use
of, any and all books, records and information related to the Trust.

4.    The Trust hereby covenants that it shall from time to time complete and
execute and deliver to Custodian upon Custodian’s request a Form FR U-1 (or
successor form) whenever the Trust borrows from Custodian any money to be used
for the purchase or carrying of margin stock as defined in Federal Reserve
Regulation U.

ARTICLE III

CUSTODY AND RELATED SERVICES

1.     (a) Subject to the terms hereof, the Trust hereby authorizes Custodian to
hold any Securities received by it from time to time for the Trust’s account
including as a result of any corporate action. Custodian shall be entitled to
utilize, subject to subsection (c) of this Section 1,

 

- 4 -



--------------------------------------------------------------------------------

Depositories, Subcustodians and, subject to subsection (d) of this Section 1,
Foreign Depositories, to the extent required in connection with its performance
hereunder. Securities and cash held in a Depository or Foreign Depository will
be held subject to the rules, terms and conditions of such entity. Securities
and cash held through Subcustodians shall be held subject to the terms and
conditions of Custodian’s agreements with such Subcustodians. Subcustodians may
be authorized to hold Securities in Foreign Depositories in which such
Subcustodians participate. Unless otherwise required by local law or practice or
a particular subcustodian agreement, Securities deposited with a Subcustodian, a
Depository or a Foreign Depository will be held in a commingled account, in the
name of Custodian, holding only Securities held by Custodian as custodian for
its customers. Custodian shall identify on its books and records the Securities
and cash belonging to the Trust, whether held directly or indirectly through
Depositories, Foreign Depositories or Subcustodians. Custodian shall segregate
on its books all such Securities and cash from assets belonging to Custodian.
Custodian shall, directly or indirectly through Subcustodians, Depositories or
Foreign Depositories, to the extent feasible, to hold Securities in the country
or other jurisdiction in which the principal trading market for such Securities
is located, where such Securities are to be presented for cancellation and/or
payment and/or registration, or where such Securities are acquired. Custodian at
any time may cease utilizing any Subcustodian and/or may replace a Subcustodian
with a different Subcustodian (the “Replacement Subcustodian”).

(b)    Unless Custodian has received a Certificate or Instructions to the
contrary, Custodian shall hold Securities indirectly through a Subcustodian only
if (i) the Securities are not subject to any right, charge, security interest,
lien or claim of any kind in favor of such Subcustodian or its creditors or
operators, including a receiver or trustee in bankruptcy or similar authority,
except for a claim of payment for the safe custody or administration of
Securities on behalf of the Trust by such Subcustodian, and (ii) beneficial
ownership of the Securities is freely transferable without the payment of money
or value other than for safe custody or administration.

(c)    With respect to each Depository, Custodian (i) shall exercise reasonable
care, and diligence in accordance with reasonable commercial standards in
discharging its duties as a securities intermediary to obtain and thereafter
maintain Securities or financial assets deposited or held in such Depository,
and (ii) will provide, promptly upon request by the Trust, such reports as are
available concerning the internal accounting controls and financial strength of
Custodian.

(d)    With respect to each Foreign Depository, Custodian shall exercise
reasonable care, prudence, and diligence (i) to provide the Trust with an
analysis of the custody risks associated with maintaining assets with the
Foreign Depository, and (ii) to monitor such custody risks on a continuing basis
and promptly notify the Trust of any material change in such risks. The Trust
acknowledges and agrees that such analysis and monitoring shall be made on the
basis of, and limited by, information gathered from Subcustodians or through
publicly available information otherwise obtained by Custodian, and shall not
include any evaluation of Country Risks. As used herein the term “Country Risks”
shall mean with respect to any Foreign Depository: (a) the financial
infrastructure of the country in which it is organized, (b) such country’s
prevailing custody and settlement practices, (c) nationalization, expropriation
or other governmental actions, (d) such country’s regulation of the banking or
securities industry, (e) currency controls, restrictions, devaluations or
fluctuations, and (f) market conditions which affect the order execution of
securities transactions or affect the value of securities.

 

- 5 -



--------------------------------------------------------------------------------

2.    Custodian shall furnish the Trust with an advice of daily transactions
(including a confirmation of each transfer of Securities) and a monthly summary
of all transfers to or from the Accounts and such other reporting on such
frequency as the Trust may reasonably request.

3.    Custodian shall provide information or reports to the Trust or the Trust’s
Chief Compliance Officer or any Authorized Person as may be reasonably
requested.

4.    With respect to all Securities held hereunder, Custodian shall, unless
otherwise instructed to the contrary:

(a)    Receive all income and other payments and advise the Trust as promptly as
practicable of any such amounts due but not paid;

(b)    Present for payment and receive the amount paid upon all Securities which
may mature and advise the Trust as promptly as practicable of any such amounts
due but not paid;

(c)    Forward to the Trust copies of all information or documents that it may
actually receive from an issuer of Securities which, in the opinion of
Custodian, are intended for the beneficial owner of Securities;

(d)    Execute, as custodian, any certificates of ownership, affidavits,
declarations or other certificates under any tax laws now or hereafter in effect
in connection with the collection of bond and note coupons;

(e)    Hold directly or through a Depository, a Foreign Depository or a
Subcustodian all rights and similar Securities issued with respect to any
Securities credited to an Account hereunder; and

(f)    Endorse for collection checks, drafts or other negotiable instruments.

5.    (a) Custodian shall notify the Trust of rights or discretionary actions
with respect to Securities held hereunder, and of the date or dates by when such
rights must be exercised or such action must be taken, provided that Custodian
has actually received, from the issuer or the relevant Depository (with respect
to Securities issued in the United States) or from the relevant Subcustodian,
Foreign Depository, or a nationally or internationally recognized bond or
corporate action service to which Custodian subscribes, timely notice of such
rights or discretionary corporate action or of the date or dates such rights
must be exercised or such action must be taken. Absent actual receipt of such
notice, Custodian shall have no liability for failing to so notify the Trust.

(b)    Whenever Securities (including, but not limited to, warrants, options,
tenders, options to tender or non-mandatory puts or calls) confer discretionary
rights on the Trust or provide for discretionary action or alternative courses
of action by the Trust, the Trust shall be responsible for making any decisions
relating thereto and for directing Custodian to act. In order for Custodian to
act, it must receive the Trust’s Certificate or Instructions at Custodian’s
offices, addressed as Custodian may from time to time request, not later than
noon (New York time) at least two (2) Business Days prior to the last scheduled
date to act with respect to such Securities (or such earlier date or time as
Custodian may specify to the Trust). Absent Custodian’s timely receipt of such
Certificate or Instructions, Custodian shall not be liable for failure to take
any action relating to or to exercise any rights conferred by such Securities.

 

- 6 -



--------------------------------------------------------------------------------

6.    All voting rights with respect to Securities, however registered, shall be
exercised by the Trust or its designee. Custodian will make available to the
Trust proxy voting services upon the request of, and for the jurisdictions
selected by, the Trust in accordance with terms and conditions to be mutually
agreed upon by Custodian and the Trust.

7.    Custodian shall promptly advise the Trust upon Custodian’s actual receipt
of notification of the partial redemption, partial payment or other action
affecting less than all Securities held by the Custodian on behalf of its
customers, including the Trust. If Custodian, any Subcustodian, any Depository
or any Foreign Depository holds any Securities in which the Trust has an
interest as part of a fungible mass, Custodian, such Subcustodian, Depository or
Foreign Depository may select the Securities to participate in such partial
redemption, partial payment or other action in any non-discriminatory manner
that it customarily uses to make such selection.

8.    Custodian shall not under any circumstances accept bearer interest coupons
which have been stripped from United States federal, state or local government
or agency securities unless explicitly agreed to by Custodian in writing.

9.    The Trust shall be liable for all taxes, assessments, duties and other
governmental charges, including any interest or penalty with respect thereto
(“Taxes”), with respect to any cash or Securities held on behalf of the Trust or
any transaction related thereto. The Trust shall indemnify Custodian and each
Subcustodian for the amount of any Tax that Custodian, any such Subcustodian or
any other withholding agent is required under applicable laws (whether by
assessment or otherwise) to pay on behalf of, or in respect of income earned by
or payments or distributions made to or for the account of, the Trust (including
any payment of Tax required by reason of an earlier failure to withhold).
Custodian shall, or shall instruct the applicable Subcustodian or other
withholding agent to, withhold the amount of any Tax which is required to be
withheld under applicable U.S. or foreign law upon collection of any dividend,
interest or other distribution made with respect to any Security and any
proceeds or income from the sale, loan or other transfer of any Security. In the
event that Custodian or any Subcustodian is required under applicable law to pay
any Tax on behalf of the Trust, Custodian is hereby authorized to withdraw cash
from any cash account in the amount required to pay such Tax and to use such
cash, or to remit such cash to the appropriate Subcustodian or other withholding
agent, for the timely payment of such Tax in the manner required by applicable
law. If the aggregate amount of cash in all cash accounts is not sufficient to
pay such Tax, Custodian shall promptly notify the Trust of the additional amount
of cash (in the appropriate currency) required, and the Trust shall directly
deposit such additional amount in the appropriate cash account promptly after
receipt of such notice, for use by Custodian as specified herein. In the event
that Custodian reasonably believes that Trust is eligible, pursuant to
applicable law or to the provisions of any tax treaty, for a reduced rate of, or
exemption from, any Tax which is otherwise required to be withheld or paid on
behalf of the Trust under any applicable law, Custodian shall, or shall instruct
the applicable Subcustodian or withholding agent to, either withhold or pay such
Tax at such reduced rate or refrain from withholding or paying such Tax, as
appropriate; provided that Custodian shall have received from the Trust all
documentary evidence of residence or other qualification for such reduced rate
or exemption required to be received under such applicable law or treaty.
Custodian shall, or shall

 

- 7 -



--------------------------------------------------------------------------------

instruct the applicable Subcustodian or other withholding agent to, file all
necessary claims for exemptions or refunds with respect to any Taxes withheld in
any non-U.S. jurisdiction. In the event that Custodian reasonably believes that
a reduced rate of, or exemption from, any Tax is obtainable only by means of an
application for the Trust, Custodian and the applicable Subcustodian shall have
no responsibility for the accuracy or validity of any forms or documentation
provided by the Trust to Custodian hereunder. Custodian agrees to provide any
information requested by the Trust that is necessary for the Trust to file any
required Tax reports or returns or that is necessary for the Trust to reclaim
Taxes already paid. The Trust hereby agrees to indemnify and hold harmless
Custodian and each Subcustodian in respect of any liability arising from any
underwithholding or underpayment of any Tax which results from the inaccuracy or
invalidity of any such forms or other documentation, and such obligation to
indemnify shall be a continuing obligation of the Trust, its successors and
assigns notwithstanding the termination of this Agreement.

10.    (a) For the purpose of settling Securities and foreign exchange
transactions, the Trust shall provide Custodian with sufficient immediately
available funds for all transactions by such time and date as conditions in the
relevant market dictate. As used herein, “sufficient immediately available
funds” shall mean either (i) sufficient cash denominated in U.S. dollars to
purchase the necessary foreign currency, or (ii) sufficient applicable foreign
currency, to settle the transaction. Custodian shall provide the Trust with
immediately available funds each day which result from the actual settlement of
all sale transactions, based upon advices received by Custodian from
Subcustodians, Depositories and Foreign Depositories. Such funds shall be in
U.S. dollars or such other currency as the Trust may specify to Custodian.

(b)    Any foreign exchange transaction effected by Custodian in connection with
this Agreement may be entered with Custodian or a Custodian Affiliate acting as
principal or otherwise through customary banking channels. The Trust may issue a
standing Certificate or Instructions with respect to foreign exchange
transactions, but Custodian may establish rules or limitations concerning any
foreign exchange facility made available to the Trust. The Trust shall bear all
risks of investing in Securities or holding cash denominated in a foreign
currency.

(c)    To the extent that Custodian has agreed to provide pricing or other
information services in connection with this Agreement, Custodian is authorized
to utilize any vendor (including brokers and dealers of Securities) reasonably
believed by Custodian to be reliable to provide such information. The Trust
understands that certain pricing information with respect to complex financial
instruments (e.g., derivatives) may be based on calculated amounts rather than
actual market transactions and may not reflect actual market values, and that
the variance between such calculated amounts and actual market values may or may
not be material. Where vendors do not provide information for particular
Securities or other property, an Authorized Person may advise Custodian in a
Certificate regarding the fair market value of, or provide other information
with respect to, such Securities or property as determined by it in good faith.
Custodian shall not be liable for any loss, damage or expense incurred as a
result of errors or omissions with respect to any pricing or other information
utilized by Custodian hereunder.

11.    Until such time as Custodian receives a Certificate to the contrary with
respect to a particular Security, Custodian may release the identity of the
Trust to an issuer which requests such information pursuant to the Shareholder
Communications Act of 1985 for the specific purpose of direct communications
between such issuer and shareholder.

 

- 8 -



--------------------------------------------------------------------------------

ARTICLE IV

PURCHASE AND SALE OF SECURITIES;

CREDITS TO ACCOUNT

1.    Promptly after each purchase or sale of Securities by the Trust, the Trust
shall deliver to Custodian a Certificate or Instructions, or with respect to a
purchase or sale of a Security generally required to be settled on the same day
the purchase or sale is made, Oral Instructions specifying all information
Custodian may reasonably request to settle such purchase or sale. Custodian
shall account for all purchases and sales of Securities on the actual settlement
date unless otherwise agreed by Custodian.

2.    The Trust understands that when Custodian is instructed to deliver
Securities against payment, delivery of such Securities and receipt of payment
therefor may not be completed simultaneously. Notwithstanding any provision in
this Agreement to the contrary, settlements, payments and deliveries of
Securities may be effected by Custodian or any Subcustodian in accordance with
(i) the customary or established securities trading or securities processing
practices and procedures in the jurisdiction in which the transaction occurs,
(ii) local government regulations, (iii) the terms and characteristics of the
particular Investment, and (iv) the terms of Instructions, including, without
limitation, delivery to a purchaser or dealer therefor (or agent) against
receipt with the expectation of receiving later payment for such Securities. The
Trust assumes full responsibility for all risks, including, without limitation,
credit risks, involved in connection with such deliveries of Securities.

3.    Custodian may, as a matter of bookkeeping convenience or by separate
agreement with the Trust, credit the Account with the proceeds from the sale,
redemption or other disposition of Securities or interest, dividends or other
distributions payable on Securities prior to its actual receipt of final payment
therefor. All such credits shall be conditional until Custodian’s actual receipt
of final payment and may be reversed by Custodian to the extent that final
payment is not received. Payment with respect to a transaction will not be
“final” until Custodian shall have received immediately available funds which
under applicable local law, rule and/or practice are irreversible and not
subject to any security interest, levy or other encumbrance, and which are
specifically applicable to such transaction.

ARTICLE V

OVERDRAFTS OR INDEBTEDNESS

1.    If Custodian should in its sole discretion advance funds on behalf of any
Series which results in an overdraft (including, without limitation, any
day-light overdraft) because the money held by Custodian in an Account for such
Series shall be insufficient to pay the total amount payable upon a purchase of
Securities specifically allocated to such Series, as set forth in a Certificate,
Instructions or Oral Instructions, or if an overdraft arises in the separate
account of a Series for some other reason, including, without limitation,
because of a reversal of a conditional credit or the purchase of any currency,
or if the Trust is for any other reason indebted to Custodian with respect to a
Series, including any indebtedness to The Bank of New York Mellon under a Cash
Management and Related Services Agreement, if any (except a borrowing for
investment or for temporary or emergency purposes using Securities as collateral
pursuant to a separate agreement and subject to the provisions of Section 2 of
this Article), such overdraft or indebtedness

 

- 9 -



--------------------------------------------------------------------------------

shall be deemed to be a loan made by Custodian to the Trust for such Series
payable on demand and shall bear interest from the date incurred at a rate per
annum ordinarily charged by Custodian to its institutional customers, as such
rate may be adjusted from time to time. In addition, the Trust hereby agrees
that Custodian shall to the maximum extent permitted by law have a continuing
lien, security interest and security entitlement in and to any property,
including, without limitation, any investment property or any financial asset,
of such Series at any time held by Custodian for the benefit of such Series or
in which such Series may have an interest which is then in Custodian’s
possession or control or in possession or control of any third party acting in
Custodian’s behalf. The Trust authorizes Custodian, in its sole discretion, to
charge any such overdraft or indebtedness together with interest due thereon
against any balance of account standing to such Series’ credit on Custodian’s
books.

2.    If the Trust borrows money from any bank (including Custodian if the
borrowing is pursuant to a separate agreement) for investment or for temporary
or emergency purposes using Securities held by Custodian hereunder as collateral
for such borrowings, the Trust shall deliver to Custodian a Certificate
specifying with respect to each such borrowing: (a) the Series to which such
borrowing relates; (b) the name of the bank, (c) the amount of the borrowing,
(d) the time and date, if known, on which the loan is to be entered into,
(e) the total amount payable to the Trust on the borrowing date, (f) the
Securities to be delivered as collateral for such loan, including the name of
the issuer, the title and the number of shares or the principal amount of any
particular Securities, and (g) a statement specifying whether such loan is for
investment purposes or for temporary or emergency purposes and that such loan is
in conformance with the Trust’s prospectus. Custodian shall deliver on the
borrowing date specified in a Certificate the specified collateral against
payment by the lending bank of the total amount of the loan payable, provided
that the same conforms to the total amount payable as set forth in the
Certificate. Custodian may, at the option of the lending bank, keep such
collateral in its possession, but such collateral shall be subject to all rights
therein given the lending bank by virtue of any promissory note or loan
agreement. Custodian shall deliver such Securities as additional collateral as
may be specified in a Certificate to collateralize further any transaction
described in this Section. The Trust shall cause all Securities released from
collateral status to be returned directly to Custodian, and Custodian shall
receive from time to time such return of collateral as may be tendered to it. In
the event that the Trust fails to specify in a Certificate the Series, the name
of the issuer, the title and number of shares or the principal amount of any
particular Securities to be delivered as collateral by Custodian, Custodian
shall not be under any obligation to deliver any Securities.

ARTICLE VI

SALE AND REDEMPTION OF SHARES

1.    Whenever the Trust shall sell any shares issued by the Trust (“Shares”) it
shall deliver to Custodian a Certificate or Instructions, or cause the Trust’s
Transfer Agent to provide instructions, specifying the amount of money, if any,
and the particular Securities and the amount of each Security to be received by
Custodian for the sale of such Shares and specifically allocated to an Account
for such Series. Upon receipt of such money, if any, and such Securities,
Custodian shall credit the same to an Account in the name of the Series for
which such money, if any, and such Securities are received.

 

- 10 -



--------------------------------------------------------------------------------

2.     Whenever the Trust desires Custodian to make a payment, if any, and a
delivery of Securities out of the money and Securities held by Custodian
hereunder in connection with a redemption of any Shares, it shall furnish to
Custodian a Certificate or Instructions, or cause the Trust’s Transfer Agent to
provide instructions specifying the total amount of money, if any, to be paid,
and the particular Securities and amount of each Security to be delivered, for
the redemption of such Shares. Custodian shall make any such payment and such
delivery of Shares, as directed by a Certificate or Instructions or instructions
of the Trust’s transfer agent, out of the money and Securities held in an
Account of the appropriate Series.

ARTICLE VII

PAYMENT OF DISTRIBUTIONS

1.    Whenever the Trust shall determine to pay a distribution on Shares it
shall furnish to Custodian Instructions or a Certificate setting forth with
respect to the Series specified therein the date of the declaration of such
distribution, the total amount payable, and the payment date.

2.    Upon the payment date specified in such Instructions or Certificate,
Custodian shall pay out of the money held for the account of such Series the
total amount payable.

ARTICLE VIII

CONCERNING CUSTODIAN

1.     (a) In performing all of its duties and obligations hereunder, Custodian
shall use the reasonable care and diligence that a professional custodian would
observe in these affairs. Except as otherwise provided herein, Custodian shall
not be liable for any and all costs, expenses, losses, charges, damages,
liabilities or claims, including reasonable attorneys’ and accountants’ fees and
expenses (collectively, “Losses”), sustained or incurred by or asserted against
the Trust except those Losses arising out of Custodian’s own negligence, bad
faith or willful misconduct in the performance of this Agreement. Custodian
shall have no liability whatsoever for the action or inaction of any
Depositories or of any Foreign Depositories, except in each case to the extent
such action or inaction is a direct result of the Custodian’s failure to fulfill
its duties hereunder. With respect to any Losses incurred by the Trust as a
result of the acts or any failures to act by any Subcustodian (other than a
Custodian Affiliate), Custodian shall take appropriate action to recover such
Losses from such Subcustodian; and Custodian’s sole responsibility and liability
to the Trust shall be limited to amounts so received from such Subcustodian
(exclusive of costs and expenses incurred by Custodian). In no event shall
Custodian be liable to the Trust or any third party for special, indirect or
consequential damages, or lost profits or loss of business, arising in
connection with this Agreement, nor shall Custodian or any Subcustodian be
liable: (i) for acting in accordance with any Certificate or Oral Instructions
actually received by Custodian and reasonably believed by Custodian to be given
by an Authorized Person; (ii) for conclusively presuming that all Instructions
are given only by person(s) duly authorized; (iii) for holding property in any
particular country in accordance with the terms of Section 1(d) of Article III,
including, but not limited to, Losses resulting from nationalization,
expropriation or other governmental actions; regulation of the banking or
securities industry; exchange or currency controls or restrictions, devaluations
or fluctuations; availability of cash or Securities or market conditions which
prevent the transfer of property or execution of Securities transactions or
affect the value of property; (iv) for any Losses due to forces beyond the
reasonable control of Custodian, and which adversely affect the

 

- 11 -



--------------------------------------------------------------------------------

performance by Custodian of its obligations and duties hereunder, including
without limitation strikes, work stoppages, acts of war or terrorism,
insurrection, revolution, nuclear or natural catastrophes or acts of God, or
interruptions, loss or malfunctions of utilities, communications or computer
(software and hardware) services; (v) for the insolvency of any Subcustodian
(other than a Custodian Affiliate), any Depository, or, except to the extent
such insolvency is a direct result of the Custodian’s failure to fulfill its
duties hereunder, any Foreign Depository; or (vi) for any Losses arising from
the applicability of any law or regulation now or hereafter in effect, or from
the occurrence of any event, including, without limitation, implementation or
adoption of any rules or procedures of a Foreign Depository, which may affect,
limit, prevent or impose costs or burdens on, the transferability,
convertibility, or availability of any currency or Composite Currency Unit in
any country or on the transfer of any Securities, and in no event shall
Custodian be obligated to substitute another currency for a currency (including
a currency that is a component of a Composite Currency Unit) whose
transferability, convertibility or availability has been affected, limited or
prevented by such law, regulation or event, and to the extent that any such law,
regulation or event imposes a cost or charge upon Custodian in relation to the
transferability, convertibility or availability of any cash currency or
Composite Currency Unit, such cost or charge shall be for the account of the
Trust, and Custodian may treat any account denominated in an affected currency
as a group of separate accounts denominated in the relevant component
currencies.

(b)    Custodian has established and is maintaining a disaster recovery plan and
back-up system that is reasonably designed to ensure the Custodian’s continued
performance of its obligations and duties under this Agreement. Upon the
occurrence of any business interruption or system delay or failure Custodian
shall use commercially reasonable efforts to resume performance as soon as
practicable under the circumstances.

(c)    Custodian may enter into subcontracts, agreements and understandings with
any Custodian Affiliate, whenever and on such terms and conditions as it deems
necessary or appropriate to perform its services hereunder. No such subcontract,
agreement or understanding shall discharge Custodian from its obligations
hereunder.

(d)    The Trust agrees to indemnify Custodian and hold Custodian harmless from
and against any and all Losses sustained or incurred by or asserted against
Custodian by reason of or as a result of any action taken or omitted to be taken
by Custodian or otherwise arising out of Custodian’s performance of this
Agreement, including reasonable fees and expenses of counsel incurred in a
successful defense of claims by the Trust; provided however, that the Trust
shall not indemnify Custodian for those Losses arising out of Custodian’s or
Subcustodian’s negligence, bad faith or willful misconduct in the performance of
this Agreement or the applicable subcustodian agreement. This indemnity shall be
a continuing obligation of the Trust, its successors and assigns,
notwithstanding the termination of this Agreement. Under no circumstances shall
the Trust or any Series be liable to Custodian or any third party for special,
indirect or consequential damages, or lost profits or loss of business, arising
in connection with this Agreement, even if previously informed of the
possibility of such damages and regardless of the form of action. The Trust’s
indemnification obligations under this Article VIII, Section 1(d) shall survive
termination or expiration of this Agreement.

 

- 12 -



--------------------------------------------------------------------------------

2.    Without limiting the generality of the foregoing, Custodian shall be under
no obligation to inquire into, and shall not be liable for:

(a)    Any Losses incurred by the Trust or any other person as a result of the
receipt or acceptance of fraudulent, forged or invalid Securities, or Securities
which are otherwise not freely transferable or deliverable without encumbrance
in any relevant market;

(b)    The validity of the issue of any Securities purchased, sold or written by
or for the Trust, the legality of the purchase, sale or writing thereof, or the
propriety of the amount paid or received therefor;

(c)    The legality of the sale or redemption of any Shares, or the propriety of
the amount to be received or paid therefor;

(d)    The legality of the declaration or payment of any distribution by the
Trust;

(e)    The legality of any borrowing by the Trust;

(f)    The legality of any loan of portfolio Securities, nor shall Custodian be
under any duty or obligation to see to it that any cash or collateral delivered
to it by a broker, dealer or financial institution or held by it at any time as
a result of such loan of portfolio Securities is adequate security for the Trust
against any loss it might sustain as a result of such loan, which duty or
obligation shall be the sole responsibility of the Trust. In addition, Custodian
shall be under no duty or obligation to see that any broker, dealer or financial
institution to which portfolio Securities of the Trust are lent makes payment to
it of any dividends or interest which are payable to or for the account of the
Trust during the period of such loan or at the termination of such loan,
provided, however that Custodian shall promptly notify the Trust in the event
that such dividends or interest are not paid and received when due;

(g)    The sufficiency or value of any amounts of money and/or Securities held
in any Special Account in connection with transactions by the Trust; whether any
broker, dealer, futures commission merchant or clearing member makes payment to
the Trust of any variation margin payment or similar payment which the Trust may
be entitled to receive from such broker, dealer, futures commission merchant or
clearing member, or whether any payment received by Custodian from any broker,
dealer, futures commission merchant or clearing member is the amount the Trust
is entitled to receive; or

(h)    Whether any Securities at any time delivered to, or held by it or by any
Subcustodian, for the account of the Trust and specifically allocated to a
Series are such as properly may be held by the Trust or such Series under the
provisions of such Series’ then current prospectus or other offering documents,
or to ascertain whether any transactions by the Trust, whether or not involving
Custodian, are such transactions as may properly be engaged in by the Trust.

3.    Custodian may consult with counsel to the Trust or its own external
counsel, at the Trust’s expense, or with its internal counsel, with respect to
any matter arising in connection with the services to be performed by Custodian
under this Agreement, and shall promptly advise the Trust of the advice or
opinion of such counsel, provided, however, that unless the circumstances do not
reasonably permit the giving of notice to the Trust, Custodian shall give to the
Trust notice of the counsel it intends to use and await the Trust’s approval
thereof, which approval shall not be unreasonably withheld, except that no such
notice or approval shall be required with respect to any matter or question of
law referred solely to Custodian’s in-house counsel, and Custodian shall give

 

- 13 -



--------------------------------------------------------------------------------

prompt after the fact notice where prior notice is not given. Custodian shall be
fully protected with respect to anything done or omitted by it in good faith in
accordance with the written advice or opinion of either counsel to the Trust or
its own counsel, provided such written advice or opinion is consistent with
generally accepted industry legal standards.

4.    Custodian shall be under no obligation to take action to collect any
amount payable on Securities in default, or if payment is refused after due
demand and presentment.

5.    Custodian shall have no duty or responsibility to inquire into, make
recommendations, supervise, or determine the suitability of any transactions
affecting any Account.

6.    Trust shall cause the Custodian to be paid the fees and charges as may be
specifically agreed upon from time to time, and to be reimbursed for
out-of-pocket expenses which are a normal incident of the services provided
hereunder.

7.    In addition to the rights of Custodian under applicable law and other
agreements, at any time when a particular Series shall not have honored any of
its payment obligations to Custodian for more than 90 days after receipt by the
Trust of an undisputed invoice for same, Custodian shall have the right upon
notice to such Series to debit any cash account of such Series or the Trust for
the undisputed amount payable but unpaid hereunder, and to retain or set-off,
against such obligations of such Series, any Securities or cash Custodian or a
Custodian Affiliate may directly or indirectly hold for the account of such
Series, and any obligations (whether matured or unmatured) that Custodian or a
Custodian Affiliate may have to such Series in any currency or Composite
Currency Unit. Any such asset of, or obligation to, such Series may be
transferred to Custodian and any Custodian Affiliate in order to effect the
above rights.

8.    The Trust agrees to forward to Custodian a Certificate or Instructions
confirming Oral Instructions by the close of business of the same day that such
Oral Instructions are given to Custodian. The Trust agrees that the fact that
such confirming Certificate or Instructions are not received or that a contrary
Certificate or contrary Instructions are received by Custodian shall in no way
affect the validity or enforceability of transactions authorized by such Oral
Instructions and effected by Custodian. If the Trust elects to transmit
Instructions through an on-line communications system offered by Custodian, the
Trust’s use thereof shall be subject to the Terms and Conditions attached as
Appendix I hereto. If Custodian receives Instructions which appear on their face
to have been transmitted by an Authorized Person via (i) computer facsimile,
email, the Internet or other insecure electronic method, or (ii) secure
electronic transmission containing applicable authorization codes, passwords
and/or authentication keys, the Trust understands and agrees that Custodian
cannot determine the identity of the actual sender of such Instructions and that
Custodian shall conclusively presume that such Written Instructions have been
sent by an Authorized Person, and the Trust shall be responsible for ensuring
that only Authorized Persons transmit such Instructions to Custodian. If the
Trust elects (with Custodian’s prior consent) to transmit Instructions through
an on-line communications service owned or operated by a third party, the Trust
agrees that Custodian shall not be responsible or liable for the reliability or
availability of any such service.

9.     The books and records pertaining to the Trust which are in the possession
of Custodian shall be the property of the Trust. Such books and records shall be
prepared and maintained as

 

- 14 -



--------------------------------------------------------------------------------

required pursuant to Commodity Futures Trading Commission Regulation 1.31 in
connection with the services provided hereunder and as described in the 1940
Act, and the rules thereunder, as if the Trust was subject to such rules. The
Trust, its authorized representatives, its auditors and/or any regulator with
regulatory authority over the Trust, shall have access to such books and records
during Custodian’s normal business hours. Upon request of the Trust, copies of
any such books and records shall be provided by Custodian to the Trust or its
authorized representative as promptly as is practicable under the circumstances.
Upon request of the Trust, Custodian shall promptly provide in hard copy or on
computer disc any records included in any such delivery which are maintained by
Custodian on a computer disc, or are similarly maintained. Upon termination or
expiration of this Agreement, Custodian will promptly deliver to the Trust or to
any designated third party all books and records created and maintained by
Custodian as well as any books and records relating to the Trust and maintained
but not created by Custodian together with a certification that all such books
and records created and maintained by Custodian are accurate and complete.

10.    (a) Except to the extent expressly provided to the contrary in this
Section 10, each party shall keep confidential any information relating to the
other party’s business and operation, the Trust or any Series, or the Securities
and/or cash held for the Trust or any Series (collectively, “Confidential
Information”) and shall not disclose the other party’s Confidential Information
to any third party. For the avoidance of doubt, except as is reasonably
necessary to provide services to the Trust and each Series, as required by law
or regulation, or with the written consent of the Trust, Custodian agrees that
it will not disclose Confidential Information to any other division of Custodian
and Custodian will not disclose Confidential Information to any parent company,
affiliate or subsidiary of Custodian except to the extent set forth in Article
VIII, Section 10(b) hereof. Confidential Information shall include, but not be
limited to, (a) any data or information that is competitively sensitive material
or otherwise not generally known to the public, including, but not limited to,
information about product plans, product concepts, product structure, portfolio
management strategies, tax strategies, marketing strategies, finances,
operations, customer relationships, customer profiles, customer lists, sales
estimates, business plans and internal performance results relating to the past,
present or future business activities of the Trust or Custodian and their
respective subsidiaries and affiliated companies; (b) any scientific or
technical information, design, process, procedure, formula or improvement that
is commercially valuable and secret in the sense that its confidentiality
affords the Trust or Custodian a competitive advantage over its competitors;
(c) all confidential or proprietary concepts, documentation, reports, data,
specifications, computer software, source code, object code, flow charts,
databases, inventions, know-how and trade secrets, whether or not patentable or
copyrightable; and (d) anything designated by the disclosing party as
Confidential Information. Notwithstanding the foregoing, information shall not
be Confidential Information and shall not be subject to such confidentiality
obligations if: (i) it is necessary for Custodian to release such information in
connection with the provision of services under this Agreement provided that the
recipient of such Confidential Information is subject to a duty of
confidentiality; (ii) such Confidential Information at the time of disclosure is
in the public domain; (iii) such Confidential Information is learned by the
receiving party from a third party unless the receiving party knew or should
have known that such third party owed a duty of confidentiality to the
disclosing party; (iv) such Confidential Information is known to or developed by
the receiving party independently of information disclosed by the other party
under this Agreement; or (v) it is requested or required to be disclosed
pursuant to a subpoena, applicable law, regulation or judicial or regulatory
process (each such

 

- 15 -



--------------------------------------------------------------------------------

disclosure, a “Required Disclosure”). Other than with respect to supervisory
examinations of Custodian by its regulators, Custodian agrees, where the
circumstances reasonably permit, and to the extent permitted by law, to provide
the Trust with prior notice of any Required Disclosure promptly upon receipt of
such request or requirement. Custodian acknowledges and agrees that in
connection with its services under this Agreement it receives non-public
confidential portfolio holdings information (“Portfolio Information”) with
respect to the Trust. Custodian agrees that, subject to the foregoing provisions
of and the exceptions set forth in this Section 10 of Article VIII, Custodian
will keep confidential the Trust’s Portfolio Information and will not disclose
the Trust’s Portfolio Information other than pursuant to a written Certificate
or Instructions; provided that without the need for such a written Certification
or Instructions and notwithstanding any other provision of this Section 10 of
Article VIII to the contrary, the Trust’s Portfolio Information may be disclosed
to third party pricing services which are engaged by Custodian in connection
with the provision of services under this Agreement and which shall be subject
to a duty of confidentiality with respect to such Portfolio Information and to
the Trust’s regulators. The provisions of this Section 10 of Article VIII shall
survive termination or expiration of this Agreement.

(b) The Bank of New York Mellon Corporation is a global financial organization
that provides services to clients through its affiliates and subsidiaries in
multiple jurisdictions (the “BNY Mellon Group”). The BNY Mellon Group may
centralize functions including audit, accounting, risk, legal, compliance,
sales, administration, product communication, relationship management, storage,
compilation and analysis of customer-related data, and other functions (the
“Centralized Functions”) in one or more affiliates, subsidiaries and third-party
service providers. Notwithstanding the foregoing confidentiality obligations of
sub-section (a) of this Section, solely in connection with the Centralized
Functions, (i) the Trust, on behalf of each Series, consents to the disclosure
of and authorizes Custodian to disclose information regarding the Series
(“Customer-Related Data”) to the BNY Mellon Group and to its third-party service
providers who are subject to confidentiality obligations with respect to such
information and (ii) Custodian may store the names and business contact
information of the Trust’s employees and representatives on the systems or in
the records of the BNY Mellon Group or its service providers. The BNY Mellon
Group may aggregate Customer-Related Data with other data collected and/or
calculated by the BNY Mellon Group, and notwithstanding anything in this
Agreement to the contrary the BNY Mellon Group will own all such aggregated
data, and may use such aggregated data in regulatory reports, in marketing
materials prepared for the BNY Mellon Group’s shareholders, other clients or
potential clients, to monitor and enhance its service offerings, and to develop
new products and services, provided that the BNY Mellon Group shall not
distribute the aggregated data in a format that identifies Customer-Related Data
with a particular customer. The Trust confirms that it is authorized to consent
to the foregoing.

11.    The Custodian shall provide the Trust with any report obtained by the
Custodian on the system of internal accounting control of Depositories,
Subcustodians and Foreign Depositories, and with such reports on its own system
of internal accounting control as the Trust may reasonably request from time to
time.

12.    Custodian shall have no duties or responsibilities whatsoever except such
duties and responsibilities as are specifically set forth in this Agreement, and
no covenant or obligation shall be implied against Custodian in connection with
this Agreement.

 

- 16 -



--------------------------------------------------------------------------------

13. (a)    Throughout the term of this Agreement, the Trust (i) shall maintain,
and comply with, an Economic Sanctions Compliance Program which includes
measures to accomplish effective and timely scanning of all relevant data with
respect to its clients and with respect to incoming or outgoing assets or
transactions; (ii) shall ensure that neither the Trust nor any of its
affiliates, directors, officers, employees or clients (to the extent such
clients are covered by this Agreement) is an individual or entity that is, or is
owned or controlled by an individual or entity that is: (A) the target of
Sanctions, or (B) located, organized or resident in a country or territory that
is, or whose government is, the target of Sanctions; and (iii) shall not,
directly or indirectly, use the Accounts in any manner that would result in a
violation of Sanctions.

(b)    The Trust will promptly provide to the Custodian such information as the
Custodian reasonably requests in connection with the matters referenced in this
Article VIII, Section 13, including information regarding the Accounts, the
assets held or to be held in the Accounts, the source thereof, and the identity
of any individual or entity having or claiming an interest therein (to the
extent known by the Trust). The Custodian may decline to act or provide services
in respect of any Account, and take such other actions as it, in its reasonable
discretion, deems necessary or advisable, in connection with the matters
referenced in this Article VIII, Section 13. If the Custodian declines to act or
provide services as provided in the preceding sentence, except as otherwise
prohibited by applicable law or official request, the Custodian will inform the
Trust as soon as reasonably practicable.

ARTICLE IX

TERMINATION

1.    The term of this Agreement shall be three (3) years (the “Initial Term”),
commencing October 1, 2018 and shall automatically renew for additional one-year
terms (each, a “Renewal Term”) unless earlier terminated as provided below.

2.    Notwithstanding Section 1 of this Article IX, beginning on the first day
of the second year of this Agreement, the Trust may terminate this Agreement at
any time upon at least ninety (90) days’ written notice to the Custodian at its
address set forth in Section 2 of Article X hereof.

3.    Notwithstanding Section 1 of this Article IX, either party hereto may
terminate this Agreement in the event the other party breaches any material
provision of this Agreement, provided that the non-breaching party gives written
notice of such breach to the breaching party and the breaching party does not
cure such violation within thirty (30) days following receipt of such notice.

4.    Notwithstanding Section 1 of this Article IX, either party hereto may
terminate this Agreement immediately by sending notice thereof to the other
party upon the happening of any of the following: (i) a party commences as
debtor any case or proceeding under any bankruptcy, insolvency or similar law,
or there is commenced against such party any such case or proceeding; (ii) a
party commences as debtor any case or proceeding seeking the appointment of a
receiver, conservator, trustee, custodian or similar official for such party or
any substantial part of its property or there is commenced against the party any
such case or proceeding; (iii) a party makes a general assignment for the
benefit of creditors; or (iv) a party states in any medium, written, electronic
or otherwise, any public communication or in any other public manner its
inability to

 

- 17 -



--------------------------------------------------------------------------------

pay debts as they come due. Either party hereto may exercise its termination
right under this Article IX, Section 4 at any time after the occurrence of any
of the foregoing events notwithstanding that such event may cease to be
continuing prior to such exercise, and any delay in exercising this right shall
not be construed as a waiver or other extinguishment of that right.

5.    In the event notice of termination is given by the Trust, it shall be
accompanied by a letter from an officer of the Trust electing to terminate this
Agreement and designating a successor custodian or custodians, each of which
shall be a bank or trust company having not less than $2,000,000 aggregate
capital, surplus and undivided profits. In the event such notice is given by
Custodian, the Trust shall, on or before the termination date, deliver to
Custodian a letter from an officer of the Trust designating a successor
custodian or custodians. In the absence of such designation by the Trust,
Custodian may designate a successor custodian which shall be a bank or trust
company having not less than $2,000,000 aggregate capital, surplus and undivided
profits. The parties agree to cooperate in the execution of documents and
performance of other actions necessary or desirable in order to facilitate the
succession of the new custodian. If no successor custodian shall be appointed,
the Custodian shall in like manner transfer each Series’ Securities and cash in
accordance with Instructions. Upon the date set forth in such notice this
Agreement shall terminate, and Custodian shall upon receipt of a notice of
acceptance by the successor custodian on that date deliver directly to the
successor custodian all Securities and money then owned by the Trust and held by
it as Custodian. For purposes of clarification, Custodian shall not charge the
Trust or any successor custodian any fees or expenses associated with delivering
all of the Securities and money then owned by the Trust and held by it as
Custodian directly to the successor custodian.

6.    Termination of this Agreement with respect to one Series shall not
constitute a termination of this Agreement with respect to the other Series.

ARTICLE X

MISCELLANEOUS

1.    The Trust agrees to furnish to Custodian a new Certificate of Authorized
Persons in the event of any change in the then present Authorized Persons. Until
such new Certificate is received, Custodian shall be fully protected in acting
upon Certificates or Oral Instructions of such present Authorized Persons.

2.    Any notice or other instrument in writing, authorized or required by this
Agreement to be given to Custodian, shall be sufficiently given if addressed to
Custodian and delivered (a) by hand, (b) by first class registered or certified
mail, postage prepaid, return receipt requested, or (c) by a nationally
recognized overnight courier at its offices at 225 Liberty Street, New York, New
York 10286, or at such other place as Custodian may from time to time designate
in writing.

3.    Any notice or other instrument in writing, authorized or required by this
Agreement to be given to the Trust shall be sufficiently given if addressed to
the Trust and delivered (a) by hand, (b) by first class registered or certified
mail, postage prepaid, return receipt requested, or (c) by a nationally
recognized overnight courier at its offices at 7501 Wisconsin Avenue, Suite
1000E, Bethesda, MD 20814, Attention: General Counsel, with a copy to 7501
Wisconsin Avenue, Suite 1000E, Bethesda, MD 20814, Attention: Head of Financial
Administration Operations or at such other place as the Trust may from time to
time designate in writing.

 

- 18 -



--------------------------------------------------------------------------------

4.    Each and every right granted to either party hereunder or under any other
document delivered hereunder or in connection herewith, or allowed it by law or
equity, shall be cumulative and may be exercised from time to time.

5.    No failure on the part of either party to exercise, and no delay in
exercising, any right will operate as a waiver thereof, nor will any single or
partial exercise by either party of any right preclude any other or future
exercise thereof or the exercise of any other right.

6.    In case any provision in or obligation under this Agreement shall be
invalid, illegal or unenforceable in any exclusive jurisdiction, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected thereby, and if any provision is inapplicable to any person or
circumstances, it shall nevertheless remain applicable to all other persons and
circumstances.

7.    This Agreement may not be amended, changed or modified in any manner
except by a written agreement executed by Custodian and the Trust, except that
any amendment to Schedule I hereto need be signed only by the Trust.

8.    This Agreement shall extend to and shall be binding upon the parties
hereto, and their respective successors and assigns; provided, however, that
this Agreement shall not be assignable or delegable by either party without the
written consent of the other party.

9.    This Agreement shall be construed in accordance with the substantive laws
of the State of New York, without regard to conflicts of laws principles
thereof. The Trust and Custodian each hereby consent to the jurisdiction of a
state or federal court situated in New York City, New York in connection with
any dispute arising hereunder. The Trust and Custodian each hereby irrevocably
waives, to the fullest extent permitted by applicable law, any objection which
it may now or hereafter have to the laying of venue of any such proceeding
brought in such a court and any claim that such proceeding brought in such a
court has been brought in an inconvenient forum. The Trust and Custodian each
hereby irrevocably waives any and all rights to trial by jury in any legal
proceeding arising out of or relating to this Agreement, to the fullest extent
permitted by law.

10.    The Trust hereby acknowledges that Custodian is subject to federal laws,
including the Customer Identification Program (CIP) requirements under the USA
PATRIOT Act and its implementing regulations, pursuant to which Custodian must
obtain, verify and record information that allows Custodian to identify the
Trust. Accordingly, prior to opening an Account hereunder Custodian will ask the
Trust to provide certain information including, but not limited to, the Trust’s
name, physical address, tax identification number and other information that
will help Custodian to identify and verify the Trust’s identity such as
organizational documents, certificate of good standing, license to do business,
or other pertinent identifying information. The Trust agrees that Custodian
cannot open an Account hereunder unless and until Custodian verifies the Trust’s
identity in accordance with its CIP.

 

- 19 -



--------------------------------------------------------------------------------

11.    This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original, but such counterparts shall, together,
constitute only one instrument.

12.    This Agreement and any related fee agreement constitute the entire
agreement with respect to the matters dealt with herein, and supersede all
previous agreements, whether oral or written, and documents with respect to such
matters.

13.    The parties acknowledge that the obligations of the Series hereunder are
several and not joint, that no Series shall be liable for any amount owing by
another Series, or the Trust on behalf of another Series, and that the Trust has
executed one instrument for convenience only.

14.    It is expressly acknowledged and agreed that the obligations of the Trust
hereunder shall not be binding upon any of the shareholders, officers, employees
or agents of the Trust or Sponsor personally, but shall bind only the trust
property of the Trust, as provided in its Amended and Restated Trust Agreement.
This Agreement has been signed by an officer of the Trust, acting as such, and
such execution and delivery by such officer shall not be deemed to have been
made by him or her individually or to impose any liability on him or her
personally, but shall bind only the trust property of the Trust as provided in
its Amended and Restated Trust Agreement. The provisions of this Article X,
Section 14 shall survive termination or expiration of this Agreement.

15.    In the event that the Trust establishes one or more additional series
with respect to which it desires to have Custodian render services under the
terms hereof, it shall so notify Custodian in writing and such additional series
shall automatically become Series hereunder as of the date specified in such
notice.

16.    Custodian shall provide the Trust with a summary of the results of its
latest SSAE-18 or equivalent control audit prepared by Custodian’s external
auditors. Annually, Custodian will participate in the Trust’s reasonable
information security questionnaire processes. The Trust may view Custodian’s
security-related policies and procedures; however, no documentation may be
copied, shared, transmitted or removed from Custodian premises, except as
mutually agreed. The parties shall mutually agree upon a convenient time and
place for such meeting. Not more than once each year, and subject to Custodian’s
reasonable security requirements and availability of personnel, Custodian will
at the Trust’s request arrange a tour of Custodian’s data processing facilities
for the Trust’s subject matter experts. Custodian will also, subject to its
reasonable security requirements, permit site visits of its data processing
facilities by governmental agencies with regulatory authority over the Trust. In
the event that the Trust identifies any control deficiencies, Custodian will
discuss such findings with the Trust and if appropriate the parties shall work
together to develop a mutually agreeable remediation plan. All nonpublic
documentation and information disclosed to the Trust in accordance with this
Section shall be deemed proprietary and confidential information of Custodian.
The Trust shall not disclose such documentation or information to any third
party or use it for any purpose other than evaluating Custodian’s security
controls, except that the Trust may disclose Custodian’s SSAE-18 summary to the
Trust’s external auditors provided that such external auditors are required to
maintain the confidentiality of the summary and any related information.
Custodian shall be reimbursed for any costs and expenses incurred in connection
with any review of Custodian’s security controls.

[Remainder of page intentionally left blank]

 

- 20 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Trust and Custodian have caused this Agreement to be
executed by their duly authorized officers as of the day and year first above
written.

 

PROSHARES TRUST II

By:  

 

Name:   Title:   Date:   THE BANK OF NEW YORK MELLON

By:  

 

Name:   Title:   Date:  

 

- 21 -



--------------------------------------------------------------------------------

SCHEDULE I

CERTIFICATE OF AUTHORIZED PERSONS

(The Trust - Oral and Written Instructions)

The undersigned hereby certifies that he/she is the duly elected and acting
                             of                              (the “Trust”), and
further certifies that the following officers or employees of the Trust have
been duly authorized in conformity with the Trust’s Amended and Restated Trust
Agreement to deliver Certificates and Oral Instructions to The Bank of New York
Mellon (“Custodian”) pursuant to the Custody Agreement between the Trust and
Custodian dated             , 20     and that the signatures appearing opposite
their names are true and correct:

 

 

    

 

    

 

  Name      Title      Signature  

 

    

 

    

 

  Name      Title      Signature  

 

    

 

    

 

  Name      Title      Signature  

 

    

 

    

 

  Name      Title      Signature  

 

    

 

    

 

  Name      Title      Signature  

 

    

 

    

 

  Name      Title      Signature  

 

    

 

    

 

  Name      Title      Signature  

This certificate supersedes any certificate of Authorized Persons you may
currently have on file.

 

[seal]     By:  

 

      Title:    

Date:



--------------------------------------------------------------------------------

SCHEDULE II

SERIES

 

1.

ProShares Short Euro

 

2.

ProShares Short VIX Short-Term Futures ETF

 

3.

ProShares Ultra Bloomberg Crude Oil

 

4.

ProShares Ultra Bloomberg Natural Gas

 

5.

ProShares Ultra Euro

 

6.

ProShares Ultra Gold

 

7.

ProShares Ultra Silver

 

8.

ProShares Ultra VIX Short-Term Futures ETF

 

9.

ProShares Ultra Yen

 

10.

ProShares UltraPro 3x Crude Oil ETF

 

11.

ProShares UltraPro 3x Short Crude Oil ETF

 

12.

ProShares UltraShort Australian Dollar

 

13.

ProShares UltraShort Bloomberg Crude Oil

 

14.

ProShares UltraShort Bloomberg Natural Gas

 

15.

ProShares UltraShort Euro

 

16.

ProShares UltraShort Gold

 

17.

ProShares UltraShort Silver

 

18.

ProShares UltraShort Yen

 

19.

ProShares VIX Mid-Term Futures ETF

 

20.

ProShares VIX Short-Term Futures ETF

 

21.

ProShares Bitcoin ETF

 

22.

ProShares Short Bitcoin ETF



--------------------------------------------------------------------------------

APPENDIX I

ELECTRONIC SERVICES TERMS AND CONDITIONS

These Electronic Access Terms and Conditions (the “Terms and Conditions”) set
forth the terms and conditions under which The Bank of New York Mellon
Corporation and/or its subsidiaries or joint ventures (collectively, “BNY
Mellon”) will provide the entities and its (their) affiliates listed on Schedule
A (“You” and “Your”) with access to and use of BNY Mellon’s electronic
information delivery site known as “BNY Mellon Connect” and/or other BNY
Mellon-designated access portals (“Electronic Access”). Access to and use of
Electronic Access by You is contingent upon and is in consideration for Your
compliance with the terms and conditions set forth below. Electronic Access
includes access to BNY Mellon web sites accessible via BNY Mellon Connect and/or
other BNY Mellon-designated access portals (“Sites”), pursuant to which You are
able to access products and services provided by BNY Mellon as well as data
regarding Your accounts. You may amend Schedule A by delivering a revised
version to BNY Mellon.

Any particular product or service accessed by You through Electronic Access may
be subject to the Custody Agreement,             , 2018 between ProShares Trust
II and The Bank of New York Mellon (the “Services Agreement”). In addition,
terms and conditions and restrictions with respect to any particular product or
service accessed through Electronic Access (such as privacy and internet
security matters), together with any disclaimers related to the specific
products or services, may be set forth on the Sites (hereinafter referred to as
“Terms of Use”) and are applicable to such products and services. You agree to
the Terms and Conditions. By any of Your Users accessing the Sites, and the
products and services available through Electronic Access, You agree to any
Terms of Use and acknowledge and accept any disclaimers and disclosures included
on the Sites and the restrictions concerning the use of proprietary data
provided by Information Providers (as defined below) that are posted on the Data
Terms Web Site (as defined below). For the avoidance of doubt, the execution of
these Terms and Conditions will not alter or amend or otherwise affect the
Services Agreement whether such Services Agreement is executed prior to or after
the execution of these Terms and Conditions.

 

1.

Access Administration:

 

  a.

To facilitate access to Electronic Access, You will furnish BNY Mellon with a
written list of the names, and the extent of authority or level of access, of
persons You are authorizing to access the Sites, products and services and to
use the Electronic Access (“Authorized Users”) on a read-only basis. In
addition, You may also designate Authorized Users who will have authority to
enter transactions and provide instructions to BNY Mellon that cause a change in
or have an impact on assets held by BNY Mellon for Your accounts (“Authorized
Transactional Users”). Where appropriate, Authorized Users and Authorized
Transactional Users are collectively referred to herein as “Users.” If You wish
to allow any third party (such as an investment manager, consultant or third
party service provider) or any employee of a third party to have access to Your
account information through Electronic Access and be included as a “User” under
these Terms and Conditions, You may designate a third party or employee of a
third party as an Authorized User or Authorized Transactional User under these
Terms and Conditions and any such third party or employee of a third party so
designated by You (and, if a third party is so designated, any employee of such
third party designated by such third party) will be included within the
definition of Authorized User, Authorized Transactional User, and User as
appropriate.

 

  b.

Upon BNY Mellon’s approval of Users (which approval will not be unreasonably
withheld), BNY Mellon will send You a user-id, temporary password and, where
applicable, a security identification device for each User. You will be
responsible for providing to Users the user-ids, temporary passwords and, where
applicable, secure identification devices. You will ensure that any User
receiving a secure identification device returns such device immediately
following the termination of the User’s authorization to access the products and
services for which the secure identification device was provided to such User.
You are solely responsible for Users’ access to Electronic Access, and You and
Users are solely responsible for the confidentiality of the user-ids and
passwords and secure identification devices that are provided to them and will
remain responsible for each secure identification device until it is returned to
BNY Mellon. You, on behalf of You and Your affiliates, acknowledge and agree
that, BNY Mellon will have no duty or obligation to verify or confirm the actual
identity of the person who accessed Electronic Access using a validly issued
user-id and password (and, where applicable, security identification device) or
that the person who accessed



--------------------------------------------------------------------------------

  Electronic Access using such validly issued user-id and password (and, where
applicable, security identification device) is, in fact, a User (whether an
Authorized User or an Authorized Transactional User).

 

  c.

You shall not, and shall not permit any User or third party to, breach or
attempt to breach any security measures used in connection with Electronic
Access or Proprietary Software. Any attempt to circumvent or penetrate any
application, network or other security measures used by BNY Mellon or its
suppliers in connection with Electronic Access is strictly prohibited.

 

  d.

You are also solely responsible for ensuring that all Users comply with these
Terms and Conditions and any Terms of Use included on the Sites, the Services
Agreement for each product or service accessed through the Sites and their
associated services and all applicable terms and conditions, restrictions on the
use of such products and services and data obtained through the use of
Electronic Access. BNY Mellon reserves the right to prohibit access or revoke
the access of any User to Electronic Access whom BNY Mellon determines has
violated or breached these terms and conditions or any Terms of Use on a Site
accessed by the User, including the Data Terms Web Site (as defined below), or
whose conduct BNY Mellon reasonably determines may constitute a criminal
offense, violate any applicable local, state, national, or international law or
constitute a security risk for BNY Mellon, a BNY Mellon’s third party supplier
(“BNY Mellon’s Supplier”), BNY Mellon’s clients or any Users of Electronic
Access. BNY Mellon may also terminate access to all Users following termination
of all services agreements between You and BNY Mellon.

 

2.

Proprietary Software: Depending upon the products and services You elect to
access through Electronic Access, You may be provided software owned by BNY
Mellon or licensed to BNY Mellon by a BNY Mellon Supplier (“Proprietary
Software”). You are granted a limited, non-exclusive, non-transferable license
to install the Proprietary Software on Your authorized computer system
(including mobile devices registered with BNY Mellon) and to use the Proprietary
Software solely for Your own internal purposes in connection with Electronic
Access and solely for the purposes for which it is provided to You. You and Your
Users may make copies of the Proprietary Software for backup purposes only,
provided all copyright and other proprietary information included in the
original copy of the Proprietary Software are reproduced in or on such backup
copies. You shall not reverse engineer, disassemble, decompile or attempt to
determine the source code for, any Proprietary Software. Any attempt to
circumvent or penetrate security of the Electronic Access is strictly
prohibited.

 

3.

Use of Data:

 

  a.

Electronic Access may include information and data that is proprietary to the
providers of such information or data (“Information Providers”) or may be used
to access Sites that include such information or data from Information
Providers. This information and data may be subject to restrictions and
requirements which are imposed on BNY Mellon by the Information Providers and
which are posted on
http://www.bnymellon.com/products/assetservicing/vendoragreement.pdf or any
successor web site of which You are provided notice from time to time (the “Data
Terms Web Site”). You will be solely responsible for ensuring that Users comply
with the restrictions and requirements concerning the use of proprietary data
that are posted on the Data Terms Web Site.

 

  b.

You consent to BNY Mellon, its affiliates and BNY Mellon’s Suppliers disclosing
to each other and using data received from You and Users and, where applicable,
Your third parties in connection with these Terms and Conditions (including,
without limitation, client data and personal data of Users) (1) to the extent
necessary for the provision of Electronic Access; (2) in order for BNY Mellon
and its affiliates to meet any of their obligations under these Terms and
Conditions to provide Electronic Access; or (3) to the extent necessary for
Users to access Electronic Access.

 

  c.

In addition, You permit BNY Mellon to aggregate data concerning Your accounts
with other data collected and/or calculated by BNY Mellon. BNY Mellon will own
such aggregated data, but will not distribute the aggregated data in a format
that identifies You or Your data.

 

4.

Ownership and Rights:

 

  a.

Electronic Access, including any database, any software (including for the
avoidance of doubt, Proprietary Software) and any proprietary data, processes,
scripts, information, training materials, manuals or documentation made
available as part of the Electronic Access (collectively, the “Information”),
are the exclusive and confidential property of BNY Mellon and/or BNY Mellon’s
suppliers. You may not use or disclose the Information except as expressly
authorized by these Terms and Conditions. You will, and will cause Users and
Your third parties and their users, to keep the Information confidential by
using the same care and discretion that You use with respect to Your own
confidential information, but in no event less than reasonable care.



--------------------------------------------------------------------------------

  b.

The provisions of this paragraph will not affect the copyright status of any of
the Information which may be copyrighted and will apply to all Information
whether or not copyrighted.

 

  c.

Nothing in these Terms and Conditions will be construed as giving You or Users
any license or right to use the trade marks, logos and/or service marks of BNY
Mellon, its affiliates, its Information Providers or BNY Mellon’s Suppliers.

 

  d.

Any Intellectual Property Rights and any other rights or title not expressly
granted to You or Users under these Terms and Conditions are reserved to BNY
Mellon, its Information Providers and BNY Mellon’s Suppliers. “Intellectual
Property Rights” includes all copyright, patents, trademarks and service marks,
rights in designs, moral rights, rights in computer software, rights in
databases and other protectable lists of information, rights in confidential
information, trade secrets, inventions and know-how, trade and business names,
domain names (including all extensions, revivals and renewals, where relevant)
in each case whether registered or unregistered and applications for any of them
and the goodwill attaching to any of them and any rights or forms of protection
of a similar nature and having equivalent or similar effect to any of them which
may subsist anywhere in the world.

 

5.

Reliance:

 

  a.

BNY Mellon will be entitled to rely on, and will be fully protected in acting
upon, any actions or instructions associated with a user-id or a secure
identification device issued to a User until such time BNY Mellon receives
actual notice in writing from You of the change in status of the User and
receipt of the secure identification device issued to such User. You acknowledge
that all commands, directions and instructions, including commands, directions
and instructions for transactions issued by a User are issued at Your sole risk.
You agree to accept full and sole responsibility for all such commands,
directions and instructions and that BNY Mellon, will have no liability for, and
you hereby release BNY Mellon from, any losses, liabilities, damages, costs,
expenses, claims, causes of action or judgments (including attorney’s fees and
expenses) (collectively “Losses”) incurred or sustained by you or any other
party in connection with or as a result of BNY Mellon’s reliance upon or
compliance with such commands, directions and instructions.

 

  b.

All commands, directions and instructions involving a transaction entered by an
Authorized Transactional User will be treated as an authorized instruction under
the applicable Services Agreement(s) between You and BNY Mellon covering
accounts, products and services and products provided by BNY Mellon with respect
to which Electronic Access is being used whether such Services Agreement is
executed prior to or after the execution of these Terms and Conditions.

 

6.

Disclaimers:

 

  a.

Although BNY Mellon uses reasonable efforts to provide accurate and up-to-date
information through Electronic Access, BNY Mellon, its Content Providers and
Information Providers make no warranties or representations under these Terms
and Conditions as to accuracy, reliability or comprehensiveness of the content,
information or data accessed through Electronic Access. Without limiting the
foregoing, some of the content on Electronic Access may be provided by sources
unaffiliated with BNY Mellon (“Content Providers”) and by Information Providers.
For that content BNY Mellon is a distributor and not a publisher of such content
and has no control over it. Information provided by Information Providers has
not been independently verified by BNY Mellon and BNY Mellon makes no
representation as to the accuracy or completeness of the content or information
provided. Any opinions, advice, statements, services, offers or other
information given or provided by Content Providers and Information Providers
(including merchants and licensors) are those of the respective authors of such
content and not that of BNY Mellon. BNY Mellon will not be liable to You or
Users for such content or information in any way nor for any action taken in
reliance on such information nor for direct or indirect damages resulting from
the use of such information. For purposes of these Terms and Conditions, all
information and data, including all proprietary information and materials and
all client data, provided to You through Electronic Access are provided on an
“AS-IS”, “AS AVAILABLE” basis.

 

  b.

BNY Mellon makes no guarantee and does not warrant that Electronic Access or the
information and data provided through the Electronic Access are or will be
virus-free or will be free of viruses, worms, Trojan horses or other code with
contaminating or destructive properties. BNY Mellon will employ commercially
reasonable anti-virus software to its systems to protect its systems against
viruses.

 

  c.

Some Sites accessed through the use of Electronic Access may include links to
websites provided by parties that are not affiliated with BNY Mellon (“Third
Party Websites”). BNY Mellon will not be liable to any person for the content
found on such Third Party Websites. BNY Mellon will not be responsible for Third
Party Websites that collect information from parties who visit their web sites
through links on the Sites. BNY Mellon will not be liable or responsible for any
loss suffered by any person as a result of their use of any Third Party Websites
that are linked to the BNY Mellon Sites.



--------------------------------------------------------------------------------

  d.

BNY Mellon retains complete discretion and authority to add, delete or revise in
whole or in part Electronic Access, including its Sites, and to modify from time
to time any Proprietary Software provided in conjunction with the use of
Electronic Access and/or any of the Sites. To the extent reasonably possible,
BNY Mellon will provide notice of such modifications. BNY Mellon may terminate
immediately and without advance notice, and without right of cure, any portion
or component of Electronic Access or the Sites.

 

  e.

TO THE FULLEST EXTENT PERMITTED BY LAW, THERE IS NO WARRANTY OF MERCHANTABILITY,
NO WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE, NO WARRANTY OF QUALITY AND NO
WARRANTY OF TITLE OR NONINFRINGEMENT. THERE IS NO OTHER WARRANTY OF ANY KIND,
EXPRESS OR IMPLIED, REGARDING ELECTRONIC ACCESS, THE SITES, ANY PROPRIETARY
SOFTWARE, INFORMATION, MATERIALS OR CLIENT DATA.

Notwithstanding the prior paragraph, The Bank of New York Mellon or an Affiliate
designated by it will defend, indemnify, and hold harmless You against any and
all claims, demands, actions, suits, or proceedings (“Disputes”) asserting that
Electronic Access or the Proprietary Software infringe plaintiff(s)’s patent,
copyright, or trade secret and BNY Mellon will pay any amounts agreed to by BNY
Mellon in a settlement and damages finally awarded by a court of competent
jurisdiction, in a Dispute commenced against You based on a claim that
Electronic Access or the Proprietary Software infringe plaintiff(s)’s patent,
copyright, or trade secret. You agree to (i) notify BNY Mellon promptly of any
such action or claim (except that the failure to so notify BNY Mellon will not
limit BNY Mellon’s obligations hereunder except to the extent that such failure
prejudices BNY Mellon); (ii) grant BNY Mellon or its designated Affiliate full
and exclusive authority to defend, compromise or settle such claim or action;
and (iii) provide BNY Mellon or its designated Affiliate all assistance
reasonably necessary to so defend, compromise or settle. The foregoing
obligations will not apply, however, to any claim or action arising from (i) use
of the Proprietary Software Information or Electronic Access in a manner not
authorized under these Terms and Conditions, the Terms of Use, or the Data Terms
Web Site; or (ii) use of the Proprietary Software or Electronic Access in
combination with other software or services not supplied by BNY Mellon.

 

7.

Limitation of Liability:

 

  a.

IN NO EVENT WILL BNY MELLON, BNY MELLON’S SUPPLIERS OR ITS CONTENT PROVIDERS OR
INFORMATION PROVIDERS BE LIABLE TO YOU OR ANYONE ELSE UNDER THESE TERMS AND
CONDITIONS FOR ANY LOSSES, LIABILITIES, DAMAGES, COSTS OR EXPENSES INCLUDING BUT
NOT LIMITED TO, ANY DIRECT DAMAGES, CONSEQUENTIAL DAMAGES, RELIANCE DAMAGES,
EXEMPLARY DAMAGES, INCIDENTAL DAMAGES, SPECIAL DAMAGES, PUNITIVE DAMAGES,
INDIRECT DAMAGES OR DAMAGES FOR LOSS OF PROFITS, GOOD WILL, BUSINESS
INTERRUPTION, USE, DATA, EQUIPMENT OR OTHER INTANGIBLE LOSSES (EVEN IF WE HAVE
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES) THAT RESULT FROM (1) THE USE OF
OR INABILITY TO USE ELECTRONIC ACCESS (2) THE CONSEQUENCES OF ANY DECISION MADE
OR ACTION OR NON-ACTION TAKEN BY YOU OR ANY OTHER PERSON, OR FOR ANY ERRORS BY
YOU IN COMMUNICATING SUCH INFORMATION; (3) THE COST OF SUBSTITUTE ACCESS
SERVICES; OR (4) ANY OTHER MATTER RELATING TO THE CONTENT OR ACCESS THROUGH
ELECTRONIC ACCESS. BNY MELLON WILL NOT BE LIABLE FOR LOSS, DAMAGE OR INJURY TO
PERSONS OR PROPERTY ARISING FROM ANY USE OF ANY PRODUCT, INFORMATION, PROCEDURE,
OR SERVICE OBTAINED THROUGH ELECTRONIC ACCESS. BNY MELLON WILL NOT BE LIABLE FOR
ANY LOSS, DAMAGE OR INJURY RESULTING FROM VOLUNTARY SHUTDOWN OF THE SERVER,
ELECTRONIC ACCESS, OR ANY OF THE SITES TO ADDRESS TECHNICAL PROBLEMS, COMPUTER
VIRUSES, DENIAL OF SERVICES MESSAGES OR OTHER SIMILAR PROBLEMS.

 

  b.

BNY MELLON’S ENTIRE LIABILITY AND YOUR EXCLUSIVE REMEDY UNDER THESE TERMS AND
CONDITIONS FOR ANY DISPUTE OR CLAIM RELATED TO THESE TERMS OF USE, ELECTRONIC
ACCESS OR SITES, IS AS FOLLOWS: IF YOU REPORT A MATERIAL MALFUNCTION IN
ELECTRONIC ACCESS THAT BNY MELLON IS ABLE TO REPRODUCE, BNY MELLON WILL USE
REASONABLE EFFORTS TO CORRECT THE MALFUNCTION. IF BNY MELLON IS UNABLE TO
CORRECT THE MALFUNCTION, YOU MAY CEASE ALL USE OF ELECTRONIC ACCESS AND RECEIVE
A REFUND OF ANY FEES PAID IN ADVANCE, SPECIFICALLY FOR ELECTRONIC ACCESS,
APPLICABLE TO PERIODS AFTER CESSATION OF SUCH USE. BECAUSE SOME JURISDICTIONS DO
NOT ALLOW THE EXCLUSION OR LIMITATION OF LIABILITY FOR DAMAGES, IN SUCH
JURISDICTIONS LIABILITY IS LIMITED TO THE FULLEST EXTENT PERMITTED BY LAW.

 

  c.

The limitation of liability set forth in this Limitation of Liability section
and in other provisions in these



--------------------------------------------------------------------------------

  Terms and Conditions is in addition to any limitation of liability provisions
contained in the Services Agreement and will not supersede or be superseded by
limitation of liability provisions contained in the Services Agreement, whether
executed prior to or after the execution of these Terms and Conditions, except
to the extent specifically set forth in the Services Agreement containing a
reference to these Terms and Conditions.

 

8.

Indemnification:

 

  a.

You agree to indemnify, protect and hold BNY Mellon, BNY Mellon’s Suppliers,
Content Providers and Information Providers harmless from and against all
liability, claims damages, costs and expenses, including reasonable attorneys’
fees and expenses, resulting from a claim that arises out of (i) any breach by
You or Users of these Terms and Conditions, the Terms of Use or the Data Terms
Web Site and (ii) any person obtaining access to Electronic Access through You
or Users through use of any password, user-id or secure identification device
issued to a User, whether or not You or a User authorized such access. For the
avoidance of doubt, and by way of illustration and not by way of limitation, the
foregoing indemnity is applicable to disputes between the parties, including the
enforcement of these Terms and Conditions. The rights and remedies conferred
hereunder will be cumulative and the exercise or waiver of any such right or
remedy will not preclude or inhibit the exercise of additional rights or
remedies or the subsequent exercise of such right or remedy.

 

  b.

The indemnity provided in herein is in addition to any indemnity and other
remedies contained in the Services Agreement and will not supersede or be
superseded by the Services Agreement, whether executed prior to or after the
execution of these Terms and Conditions, except to the extent specifically set
forth in the Services Agreement and expressly stating an intent to modify this
Terms and Conditions.

 

  c.

Nothing contained herein will, or be deemed to, alter or modify the rights and
remedies of BNY Mellon or Your rights and remedies as set forth in the Services
Agreement.

 

9.

Choice of Law and Forum: Unless otherwise agreed and specified herein, these
Terms and Conditions are governed by and construed in accordance with the laws
of the State of New York, without giving effect to any principles of conflicts
of law; You expressly and irrevocably agree that exclusive jurisdiction and
venue for any claim or dispute with BNY Mellon, its employees, contractors,
officers or directors or relating in any way to Your use of Electronic Access
resides in the state or federal courts in New York City, New York; and You
further irrevocably agree and expressly and irrevocably consent to the exercise
of personal jurisdiction in those courts over any action brought with respect to
these Terms and Conditions. BNY Mellon and You hereby waive the right of trial
by jury in any action arising out of or related to the BNY Mellon or these Terms
and Conditions to the fullest extent permitted by law.

 

10.

Term and Termination:

 

  a.

Either BNY Mellon or You may terminate these Terms and Conditions and the
Electronic Access upon thirty (30) days’ written notice to the other party.

 

  b.

In the event of any breach of the provisions of these Terms and Conditions or a
breach by any Authorized User of the Terms of Use or the restrictions and
requirements concerning the use of Information Providers’ proprietary data that
are posted on the Data Terms Web Site, the non-breaching party may terminate
these Terms and Conditions and the Electronic Access immediately upon written
notice to the breaching party if any breach remains uncured after ten
(10) business days’ written notice of the breach is sent to the breaching party.

 

  c.

BNY Mellon may with notice to You immediately terminate access through an
Authorized User’s user-id and password and may, at its discretion, also
terminate access by an Authorized User, without right of cure, in the event of
an unauthorized use of an Authorized User’s user-id or password, or where BNY
Mellon believes there is a security risk created by such access.

 

  d.

BNY Mellon may terminate, with as much advance notice as practicable, Your
access or the access of Users to any portion or component of Electronic Access
or the Sites in the event a BNY Mellon Supplier, Content Provider or Information
Provider prohibits BNY Mellon from permitting You or Users to have access to
their information or services.

 

  e.

Promptly upon receiving or giving notice of termination, You will notify all
Users of the effective date of the termination.

 

  f.

Upon termination of Your access to Electronic Access, You shall return manuals,
documentation, workflow descriptions and the like that are in Your possession or
under Your control and all security identification devices.

 

  g.

The Reliance, Disclaimers, Limitation of Liability, Indemnification and
Confidentiality provisions of these Terms and Conditions (and other provision of
these Terms and Conditions containing disclaimers, limitation of liability and
indemnification) shall survive the termination or expiration of these Terms and
Conditions.



--------------------------------------------------------------------------------

11.

Miscellaneous: For purposes of clarification, notwithstanding anything to the
contrary contained in these Terms and Conditions, the Indemnification (section
8) and Limitation of Liability (section 7) provisions of these Terms and
Conditions apply solely to Your access to and use of BNY Mellon’s electronic
information delivery site known as “BNY Mellon Connect” and/or other BNY
Mellon-designated access portals, and such provisions of these Terms and
Conditions do not modify, amend or supersede any provisions of the Services
Agreement or any other agreement between You and BNY Mellon.

Each party represents and warrants to the other party that these Terms and
Conditions and the indemnity contained herein have been duly authorized and
accepted, that such party has full authority to enter into these Terms and
Conditions and that these Terms and Conditions constitute a binding obligation
enforceable in accordance with its terms.



--------------------------------------------------------------------------------

SCHEDULE A to APPENDIX I

Affiliates of Client

ProShare Capital Management LLC